EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

1.	Claims 1-6 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 4/19/2022, with respect to the rejection of independent claim 1 have been fully considered and finds the claims allowable because of the argument/amendment filed on 4/19/2022. 

Applicant argues on page 8 of the remarks, filed on 4/19/2022 regarding the rejection of  Claims 1, 2, 5 under 35 U.S.C. 103 as being unpatentable over Saunderson (US 4,814,705) in view Kurokawa (US 2013/0076349, claim 4 under 35 U.S.C. 103 as being unpatentable over Saunderson in view Kurokawa, and further in view of Boenisch (US 2013/0127452), Claim 3 under 35 U.S.C. 103 as being unpatentable over Saunderson in view of Kurokawa, and further in view of Tada et al (US 20120153944) , that, “Accordingly, Applicant submits, Saunderson and Kurokawa taken alone or in combination fails to disclose the feature “wherein the first permanent magnet and the second permanent magnet are stacked in a first direction, and the first magnet piece and the second magnet piece are disposed on one side of the detection part” recited in claim 1. 
In light of the above, withdrawal of the 103 rejection is respectfully requested. Moreover, if claim 1 is allowable over the cited references, then its dependent claims also stand non-obvious over the cited references as a matter of law. See In re Fine, 837 F2d 1071 (Fed. Cir. 1988).” 


Applicant’s argument/amendment filed 4/19/022 regarding rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Saunderson (US 4,814,705) in view Kurokawa (US 2013/0076349, is persuasive because of the amendment filed on 4/19/2022, as stated above that the combination of Saunderson and Kurokawa fails to teach that the first magnet piece and the second magnet piece are disposed on one side of the detection part. The combination of Saunderson and Kurokawa discloses that the first magnet piece and the second magnet piece are disposed on opposite side of the detection part. Therefore, the rejection of Claim 1 has been withdrawn because of the amendment filed on 4/19/2022. Therefore, the independent claim 1 is allowed.

Applicant argues on page 9 of the remarks, filed on 4/19/2022 regarding the rejection of Claim 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention that, “Applicant has amended claim 4 to overcome the 112(b) rejection. Referring to the example embodiment of FIG. 4, when the pole face 62 and the mounting face 63 are both north poles, then the base face 64 is a south pole. In another embodiment, when the pole face 62 and the mounting face 63 are both south poles, then the base face 64 is a north pole. Accordingly, withdrawal of the 112(b) rejection is respectfully requested.
Applicant argues on page 9 of the remarks, filed on 4/19/2022 regarding the rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Saunderson in view Kurokawa, and further in view of Boenisch (US 2013/0127452) that, “Regarding claim 4, Applicant submits, Saunderson, Kurokawa and Boenisch taken alone or in combination fails to disclose the feature of claim 4. Specifically, the yoke 34 (assertedly the “other end face on opposite side of the second magnet piece” recited in the claim) of Saunderson can not physically become a north pole or a south pole. Accordingly, withdrawal of the 103 rejection to claim 4 is respectfully requested.”

Applicant’s argument/amendment filed 4/19/022 regarding the rejection of claim 4 (Now new independent claim 6-claim 4 is incorporated to claim 1) under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Saunderson in view Kurokawa, and further in view of Boenisch (US 2013/0127452), is persuasive because of the amendment filed on 4/19/2022, which makes the claim limitation clear to overcome the 35 U.S.C. 112 (b) rejection and the amendment also overcomes the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Saunderson in view Kurokawa, and further in view of Boenisch (US 2013/0127452). Therefore, the rejection of Claim 4 has been withdrawn because of the amendment filed on 4/19/2022. Therefore, the independent claim 6 is allowed.

Claims 1-6 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the first magnet piece has an end face near the test object such that the end face has a smaller area than at least one of end faces of the second magnet piece, the second magnet piece having one of the end faces near the test object and the other end face on an opposite side of the second magnet piece,
the first magnet piece is composed of a first permanent magnet,
the second magnet piece is composed of a second permanent magnet,
wherein the first permanent magnet and the second permanent magnet are stacked in a first direction,
and the first magnet piece and the second magnet piece are disposed on one side of the detection part. 

Saunderson (US 4814705 A) and Kurokawa (US 20130076349 A1), are regarded as the closest prior art to the invention of claim 1. Saunderson discloses, “A method and an apparatus for detecting magnetic discontinuities in a specimen of a magnetizable material (Column 1 Line 6-8). Each sensor might be arranged to detect the leakage flux perpendicular to the surface; or the leakage flux tangential to the surface and either parallel, or perpendicular, to the direction of movement of the sensor. Indeed, it may be arranged to detect any combination of these three components of the leakage flux.  However, movement of the means for inducing the magnetic field creates eddy currents whose magnetic flux depends upon the speed of the movement, and preferably the leakage flux is detected tangential to the surface to minimize the effect of such eddy currents (Column 1 Line 47-57). There is a wide slot 46 along the lower face of the block 40 in which is fixed a printed circuit board (not shown) carrying a linear array of twenty-one Hall effect sensors 48 (Column 2 Line 64-67). The magnet 32 consists of a mild steel yoke 34 supported around its lower edges by the flange 30, each lower face of the yoke 34 carrying a flat rectangular permanent magnet 36 of rare-earth cobalt alloy with a mild steel pole piece 38 on its lower face. The two permanent magnets 36 are arranged so that the two pole pieces 38 are of opposite polarity. The pole pieces 38 are close to the upper surface of the plate 12, and so a magnetic field is induced in that portion of the plate 12 between the pole pieces 38 (Column 2 Line 48-57).” Saunderson does not disclose that the detection part, comprising a coil and the second magnet piece is composed of a second permanent magnet, wherein the first permanent magnet and the second permanent magnet are stacked in a first direction, and the first magnet piece and the second magnet piece are disposed on one side of the detection part. Kurokawa discloses, “a probe for use in an eddy current testing (Paragraph [0002] Line 1). As shown in FIGS. 1A and 1B, an eddy current probe 1 (hereinafter, simply referred to as "probe") of the present embodiment is provided with a pair of permanent magnets 3 and 5 placed with a distance from each other and a cross coil 7 placed between the permanent magnets 3 and 5 (Paragraph [0022] Line 1-5). In the self-induction type cross coil 7, the first coil 9 and second coil 11 performs excitation as well as detection (Paragraph [0026] Line 1-2)”. However, Kurokawa does not disclose wherein the first permanent magnet and the second permanent magnet are stacked in a first direction, and the first magnet piece and the second magnet piece are disposed on one side of the detection part. Therefore the invention of Saunderson and Kurokawa, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “the first magnet piece has an end face near the test object such that the end face has a smaller area than at least one of end faces of the second magnet piece, the second magnet piece having one of the end faces near the test object and the other end face on an opposite side of the second magnet piece, the first magnet piece is composed of a first permanent magnet, the second magnet piece is composed of a second permanent magnet, wherein the first permanent magnet and the second permanent magnet are stacked in a first direction, and the first magnet piece and the second magnet piece are disposed on one side of the detection part” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-5 are allowed by virtue of their dependence from claim 1. 

Regarding claim 6, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

 the first magnet piece has an end face near the test object such that the end face has a smaller area than at least one of end faces of the second magnet piece, the second magnet piece having one of the end faces near the test object and the other end face on an opposite side of the second magnet piece, 
the first magnet piece is composed of a first permanent magnet, 
the second magnet piece is composed of a second permanent magnet, 
wherein the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object are both north poles or are both south poles, and the other end face on an opposite side of the second magnet piece is a north pole or a south pole opposite to poles of the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object. 

Saunderson (US 4814705 A), Kurokawa (US 20130076349 A1) and Boenisch (US 20130127452 A1), are regarded as the closest prior art to the invention of claim 6. Saunderson discloses, “A method and an apparatus for detecting magnetic discontinuities in a specimen of a magnetizable material (Column 1 Line 6-8). Each sensor might be arranged to detect the leakage flux perpendicular to the surface; or the leakage flux tangential to the surface and either parallel, or perpendicular, to the direction of movement of the sensor. Indeed, it may be arranged to detect any combination of these three components of the leakage flux.  However, movement of the means for inducing the magnetic field creates eddy currents whose magnetic flux depends upon the speed of the movement, and preferably the leakage flux is detected tangential to the surface to minimize the effect of such eddy currents (Column 1 Line 47-57). There is a wide slot 46 along the lower face of the block 40 in which is fixed a printed circuit board (not shown) carrying a linear array of twenty-one Hall effect sensors 48 (Column 2 Line 64-67). The magnet 32 consists of a mild steel yoke 34 supported around its lower edges by the flange 30, each lower face of the yoke 34 carrying a flat rectangular permanent magnet 36 of rare-earth cobalt alloy with a mild steel pole piece 38 on its lower face. The two permanent magnets 36 are arranged so that the two pole pieces 38 are of opposite polarity. The pole pieces 38 are close to the upper surface of the plate 12, and so a magnetic field is induced in that portion of the plate 12 between the pole pieces 38 (Column 2 Line 48-57).” Saunderson does not disclose that the detection part, comprising a coil and the second magnet piece is composed of a second permanent magnet, wherein the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object are both north poles or are both south poles, and the other end face on an opposite side of the second magnet piece is a north pole or a south pole opposite to poles of the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object. Kurokawa discloses, “a probe for use in an eddy current testing (Paragraph [0002] Line 1). As shown in FIGS. 1A and 1B, an eddy current probe 1 (hereinafter, simply referred to as "probe") of the present embodiment is provided with a pair of permanent magnets 3 and 5 placed with a distance from each other and a cross coil 7 placed between the permanent magnets 3 and 5 (Paragraph [0022] Line 1-5). In the self-induction type cross coil 7, the first coil 9 and second coil 11 performs excitation as well as detection (Paragraph [0026] Line 1-2)”. However, Kurokawa does not disclose wherein the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object are both north poles or are both south poles, and the other end face on an opposite side of the second magnet piece is a north pole or a south pole opposite to poles of the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object. Boenisch discloses, “a method and apparatus for the inspection of electrically conductive components (Paragraph [0001] Line 2-3). FIG. 5 shows the magnetic field line density 36 of the magnetic field generated by the magnetiser unit 18 and the eddy currents 37 generated in the test component 17 by the alternating current flowing through the eddy current coils 20 (Paragraph [0112] Line 2-6). Figure 5 shows that the end face of the first magnet piece [27] near the test object, the end face of the second magnet piece [26] near the test object, and the other end face on an opposite side of the second magnet piece are all north poles or all south poles.” However Boenisch does not disclose wherein the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object are both north poles or are both south poles, and the other end face on an opposite side of the second magnet piece is a north pole or a south pole opposite to poles of the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object. Therefore the invention of Saunderson, Kurokawa and Boenisch , even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “the first magnet piece has an end face near the test object such that the end face has a smaller area than at least one of end faces of the second magnet piece, the second magnet piece having one of the end faces near the test object and the other end face on an opposite side of the second magnet piece, the first magnet piece is composed of a first permanent magnet, the second magnet piece is composed of a second permanent magnet, wherein the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object are both north poles or are both south poles, and the other end face on an opposite side of the second magnet piece is a north pole or a south pole opposite to poles of the end face of the first magnet piece near the test object and the end face of the second magnet piece near the test object” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866